AGREEMENT

 

This AGREEMENT (“Agreement”) dated as of October 28, 2014, is made by and
between Darin Pastor, an individual (“Pastor”), and Capstone Financial Group,
Inc., a Nevada corporation (the “Corporation”).

 

RECITALS

 

WHEREAS, on December 13, 2013, the Corporation entered into a reverse triangular
merger by and among Capstone Sub Co (“Sub Co.”), a Nevada corporation and a
wholly owned subsidiary of the Company, and Capstone Affluent Strategies, Inc.
(“Affluent”), a California Corporation. (the “Merger Agreement”) Sub Co and
Affluent being the constituent entities in the Merger. Pursuant to the terms of
the Merger, Sub Co merged with Affluent wherein Sub Co ceased to exist and
Affluent became a wholly owned subsidiary of the corporation (the “Merger.”);
and

 

WHEREAS, on January 15, 2014 the Merger was completed, however as a result of
being unable to complete a timely audit of the financial statements, among other
things, on May 14, 2014, the Corporation, Sub Co. and Affluent executed a
Rescission Letter Agreement, wherein they mutually agreed to rescind the Merger
Agreement rendering the Merger Agreement void and of no effect, without any
liability on any party to the Merger Agreement (“Merger Rescission”); and

 

WHEREAS, on April 28, 2014, a Domestic Stock Corporation Certificate of
Dissolution for Affluent was prematurely filed with the Secretary of State of
California dissolving Affluent as a corporation (the “Affluent Dissolution.”);
and

 

WHEREAS, as a result of the Affluent Dissolution, neither the Corporation,
Affluent nor Pastor were provided the opportunity to properly document and
effectuate their intentions subsequent to the Merger Rescission; and

 

WHEREAS, Pastor was the President and Director of Affluent prior to its
dissolution and the Corporation still desires to utilize Pastor’s expertise,
knowledge base and experience, and believes that Pastor’s efforts and
development of the Affluent business have an overriding redeeming economic value
to the Corporation; and

 

WHEREAS, the Corporation wishes to assume certain assets from Affluent in
exchange for the assumption of certain liabilities; and

 

WHEREAS, Pastor and the Corporation feel it is in the best interests of all
involved to enter into this Agreement memorializing the intentions, as if they
were originally given the chance to enter into such; so

 

NOW, THEREFORE, in consideration of the foregoing recitals, the following mutual
covenants and agreements, and other good and valuable consideration, the receipt
and

-1-

 

sufficiency of which are hereby acknowledged by each of the parties hereto, the
Corporation and Pastor hereby agree as follows:

 

1.                  Assignment and Transfer by Pastor and Affluent. Subject to
the terms and conditions of this Agreement, Pastor and Affluent hereby
transfers, assigns and conveys to Corporation all rights, title and interest in
and to the Assets, listed in Exhibit A attached hereto, (“Assets”) subject to
all liens and encumbrances against such Assets.

 

2.                  Acceptance and Assumption by Corporation. Corporation hereby
agrees to and shall accept and assume the rights, title and interest in the
Assets in consideration and in exchange for assuming the obligations contained
in and under the Liabilities listed in Exhibit B Attached hereto
(“Liabilities”); in

 

3.                  Representations and Warranties of Pastor and Affluent.
Pastor and Affluent represents and warrants to the Corporation as follows:

 

(a)                Pastor and Affluent, individually and collectively, possess
all ownership rights in and to the Assets and no other person has any rights
therein or thereto.

 

(b)               Pastor and Affluent, individually and collectively have paid
in full all taxes, levies and other assessments of any kind to which any of the
Assets are subject.

 

(c)                No consent, approval, notice or filing pursuant to applicable
law (including, without limitation, any community property law) or otherwise is
required to be made or to be obtained from any person not a party to this
Agreement in connection with the transactions contemplated by this Agreement,
except such consents, approvals, notices or filings as have already been made or
obtained on or prior to the date hereof.

 

(d)               Pastor and Affluent, jointly and severally, agree to indemnify
the Corporation to the fullest extent permitted by applicable law against all
losses, expenses (including reasonable attorneys' fees and expenses), claims,
damages or liabilities based on, or arising out of the leases, liens, or
encumbrances related to the Assets or (ii) based on, arising out of or
pertaining to the transactions contemplated by this Agreement.

 

4.                  Tax Consequences. Pastor and Affluent will look solely to,
and rely upon, his/their own advisors with respect to the tax consequences of
this Agreement.

 

5.                  Assignment. This Agreement may not be changed, supplemented
or otherwise modified except by a writing signed by the parties hereto.

 

6.                  Notices. Any notice to be given under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated as such
party may designate by ten (10) days’ advance written notice under this section
to all other parties to this Agreement.

-2-

 

7.                  No Waiver. The failure of any party at any time to enforce
performance by another party of any provision of this Agreement shall in no way
affect the party's rights to enforce that performance, nor shall the waiver by
any party of any breach of any provision of this letter agreement be deemed to
be a waiver by that party of any other breach of that provision or any other
provision of this Agreement.

 

8.                  Undertaking. Pastor and Affluent hereby agree to take
whatever additional action and execute whatever additional documents the
Corporation may deem necessary or advisable in order to carry out or effect one
or more of the obligations of this Agreement.

 

9.                  Governing Law. This Agreement shall be governed by,
construed under and enforced in accordance with, the laws of the State of
California, as such laws are applied to contracts entered into and performed in
such State without resort to that State’s conflict-of-laws provisions.

 

10.              Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and legal representatives, heirs, legatees, distributees, and transferees by
operation of law, whether or not any such person shall have become a party to
this Agreement and have agreed in writing to join herein and be bound by the
terms and conditions hereof.

 

11.              Counterparts. This Agreement may be executed in one or more
counterparts. Each such counterpart shall be deemed to be an original and all
such counterparts shall together constitute one and the same instrument.

 

12.              Captions. The captions and headings of the sections included in
this Agreement are inserted for convenience only and are not intended to affect
the meaning or interpretation of this Agreement.

 

13.              Entire Agreement. This instrument contains the entire agreement
of the parties relating to the rights granted and obligations assumed in this
instrument. Any oral representations or modifications concerning this instrument
shall be of no force or effect unless contained in a subsequent written
modification signed by the party to be charged.

 

14.              Attorneys' Fees. If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of any
alleged dispute, breach, default or misrepresentation in connection with this
Agreement, the successful or prevailing party shall be entitled to recover
actual attorneys' fees (including fees for paraprofessionals and similar
personnel and disbursements) and other costs it incurs in that action or
proceeding, in addition to any other relief to which it may be entitled. The
parties agree that actual attorneys' fees shall be based on the attorneys' fees
actually incurred (based on the attorneys' customary hourly billing rates)
rather than the court or arbitrator making an independent inquiry concerning
reasonableness.

-3-

 

15.              Remedies Cumulative. The remedies of each party contained in
this Agreement are cumulative and shall not exclude or diminish any other
remedies to which such party may be lawfully entitled.

 

16.              Dispute Resolution. All claims, disputes and other matters in
controversy (“Dispute”) arising directly or indirectly out of or related to this
Agreement, or the breach thereof, whether contractual or noncontractual, and
whether during the term or after the termination of this Agreement, shall be
resolved exclusively according to the procedures set forth in this Section.

 

(a)                Neither party shall commence an arbitration proceeding
pursuant to the provisions of paragraph (b) below unless such party shall first
give a written notice (a “Dispute Notice”) to the other party setting forth the
nature of the Dispute. The parties shall attempt in good faith to resolve the
Dispute by mediation under the American Arbitration Association Commercial
Mediation Rules in effect on the date of the Dispute Notice. If the parties
cannot agree on the selection of a mediator within twenty (20) days after
delivery of the Dispute Notice, the mediator shall be selected by the American
Arbitration Association. If the Dispute has not been resolved by mediation
within sixty (60) days after delivery of the Dispute Notice, then the Dispute
shall be determined by arbitration in accordance with the provisions of
subparagraph (b) below.

 

(b)               Any Dispute that is not settled by mediation as provided in
paragraph (a) above shall be resolved by arbitration before a single arbitrator
appointed by the American Arbitration Association or its successor in Clark
County. The determination of the arbitrator shall be final and absolute. The
arbitrator shall be governed by the duly promulgated rules and regulations of
the American Arbitration Association or its successor then in effect, and the
pertinent provisions of the laws of the State of California relating to
arbitration. The decision of the arbitrator may be entered as a final judgment
in any court of the State of California or elsewhere.

 

[Signature page follows]

-4-

 

IN WITNESS WHEREOF, each of Pastor, Affluent and the Corporation has executed
this Agreement as of the date first above written.

 

 

CORPORATION:Capstone Financial Group, Inc. a Nevada corporation

 





 

 

/s/ George Schneider

George Schneider, President

 



 

PASTOR:

 

/s/ Darin Pastor

Darin Pastor, Individual

 

 



AFFLUENT:

 

/s/ Darin Pastor

Darin Pastor, former President

-5-

 

 

 

EXHIBIT A

 

DESCRIPTION OF ASSETS

 

 

The Assets of Capstone Affluent Strategies, Inc. and/or Darin Pastor which were
owned and used by Capstone Affluent Strategies, Inc. and/or the directors and
officers of Capstone Affluent Strategies, Inc. subject to this Agreement:

 

NAME DESCRIPTION VALUE Office Lease Capstone Affluent Strategies, Inc. and 2600,
Michelson Drive, LLC (Edgecore) dated April 1, 2013 Prepaid Lease for the office
space located for Suite 700 at 2600, Michelson Drive, Irvine CA. Termination
date: March 31, 2015 $509,004 prepaid Regus Online Service Agreement- Lease for
office space in New York, New York Lease for office space in New York, New York
$85/month Travelers Property Casualty Company Travelers Insurance to insure the
furniture and fixtures in the Michelson Suite 700 office space. $1,900 a year
Cort Rental Agreement Rental Agreement for office furniture $120,124 Cox
Communications Services Agreement Cox phone, cable and internet agreement
prepaid for 24 months $57,882.72 Red Rock Cabling and Installation Cabling and
Installation of (Sharp 60” 1080P LCD TV & Sharp 70” 1080P LCD TV) $14,218.22
Coastal Gardens Agreement Agreement to provide plants for the office space,
prepaid in advance for 24 months $5,902.89 Building Signage Capstone Affluent
Strategies Signage paid in full $3,795.40 Lock Smith Costs Cost to hire
Locksmith to replace locks and keys $2,200.02 CDI Coastline Maintenance
Agreement Agreement for Maintenance of Irvine Building $6,318.17 Office
Technology Three printers, Wi-Fi routers & Adapters $2,000 Office Technology-
Televisions Cost of two televisions (Sharp 60” 1080P LCD TV & Sharp 70” 1080P
LCD TV) $10,000      

-6-

 

Payroll paid to former Affluent employees now working for the Corporation, and
being paid wages from Pastor’s personal account.

 

EMPLOYEE NAME TITLE

PAY PER PERIOD

(every other Friday)

Darin Pastor Chief Executive Officer $495.00 Halford Johnson Chief Financial
Officer $3,461.54 Tracy Pastor Chief Brand Officer $360.00 Tom Radice Jr. Senior
Vice President $1,900.00   $5,731.44 per Period (with deductions)

 

Total Blue Shield Benefits paid to eligible above employees: $4,084.30 per month

-7-

 

EXHIBIT B

 

DESCRIPTION OF LIABILITES

 

The Liabilities of Capstone Affluent Strategies, Inc. and/or Darin Pastor which
were the obligations of Capstone Affluent Strategies, Inc. and/or the directors
and officers of Capstone Affluent Strategies, Inc. subject to this Agreement:

 

·Promissory Note dated December 31, 2012, payable to Darin Pastor, in the amount
for

$1,339,772.50 with the minimal federal interest rate per annum published by the
Internal Revenue Service until the Maturity Date of October 4, 2017, subject to
the terms of Principal plus accrued interest Forgiveness schedule attached
thereto as Exhibit A.

 

·Promissory Note dated October 22, 2012, payable to Darin Pastor, in the amount
for

$577,373.47 with the minimal federal interest rate per annum published by the
Internal Revenue Service until the Maturity Date of October 4, 2017, subject to
the terms of Principal plus accrued interest Forgiveness schedule attached
thereto as Exhibit A.

 

·Promissory Note dated October 4, 2012, payable to Darin Pastor, in the amount
for

$1,893,035.72 with the minimal federal interest rate per annum published by the
Internal Revenue Service until the Maturity Date of October 4, 2017, subject to
the terms of Principal plus accrued interest Forgiveness schedule attached
thereto as Exhibit A.

 

 



-8-

 

 